Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-16-00495-CV

       Delma Ramirez DELEON, Irma Gomez, Josefina Castor, Olga Ramirez Niaves,
           Oralia De La Rosa, Gloria R. Dunford, and San Juanita R. Rodriguez,
                                       Appellants

                                              v.

                      Oliverio C. RAMIREZ and Maria Luisa Ramirez,
                                       Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-02-00046 CVL
                         Honorable Donna S. Rayes, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees recover their costs of this appeal from appellants.

       SIGNED July 19, 2017.


                                               _____________________________
                                               Marialyn Barnard, Justice